Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4, are allowable. The restriction requirement filed on  2/19/21, as set forth in the Office action mailed on 9/29/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 4 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic actuator, comprising the armature and the housing member are coupled to each other by an engagement structure in which a protrusion provided on one of the armature and the housing member engages with an engagement groove formed in the other one of the armature and the housing member, at least a part of the engagement groove is inclined with respect to the axial direction, and when the armature moves while being attracted by the yoke, the protrusion slides along the engagement groove, and the armature turns relative to the housing member along inclination of the engagement groove, including along with the remaining limitations of claim 1.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837